NO. 07-08-0517-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

JANUARY 30, 2009

______________________________


TYRONE COLEMAN, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE COUNTY COURT OF HALE COUNTY;

NO. 2008C-743; HONORABLE DWAIN DODSON, JUDGE

_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
ABATEMENT AND REMAND
          Following a plea of not guilty, Appellant, Tyrone Coleman, was convicted by a jury
of misdemeanor assault and punishment was assessed by the trial court at one year
confinement in the county jail.  The clerk’s record was filed on January 27, 2009.  Upon
reviewing the clerk’s record, it came to this Court’s attention that the Trial Court’s
Certification of Defendant’s Right of Appeal does not comply with Rule 25.2(d) of the Texas
Rules of Appellate Procedure.
  As of September 1, 2007, a defendant must sign and
receive a copy of the certification.  Additionally, the new form provides certain
admonishments to a defendant not previously required.   
          Consequently, we abate this appeal and remand this cause to the trial court for further
proceedings.  Upon remand, the trial court shall utilize whatever means necessary to secure
a proper Trial Court’s Certification of Defendant’s Right of Appeal in compliance with Rule
25.2(d).  Once properly completed and executed, the certification shall be included in a
supplemental clerk’s record.  See Tex. R. App. P. 34.5(c)(2).  The trial court shall cause this
supplemental clerk's record to be filed with the Clerk of this Court by March 16, 2009. This
order constitutes notice to all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate
Procedure, of the defective certification.  If a supplemental clerk’s record containing a proper
certification is not filed in accordance with this order, this matter will be referred to the Court
for dismissal.  See Tex. R. App. P. 25.2(d). 
           It is so ordered.
                                                                                  Per Curiam
 
Do not publish.